DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, the claim limitation “the manipulation signal is capable of waking up the processing portion” violates the written description requirement, as the term is not defined in the disclosure in any meaningful fashion, neither is the term a standardized term of common usage that would clearly be understood by a person having ordinary skill in the art.  The term further begs the question as to why the processing portion has entered into a state of somnolent torpidity, and under what further condition could cause the processing portion to enter said slumberous state.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim limitation “the manipulation signal is capable of waking up the processing portion” renders the claim indefinite, as it is unclear to the Examiner what the term “waking up the processing portion” encompasses.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Examiner’s Note – Due to the lack of written support in the disclosure, the following interpretation is conjecture on the part of the Examiner.  As such, with no further definition of the term in the disclosure, and a lack of standardization of the term in general, the Examiner is forced to provide a reasonable interpretation of the term in order to continue processing the office action. The term “waking up the processing portion” in claim 6 appears to be used by the claim to indicate some sort of activation of the processing portion by the activation signal sent to a previously enslumbered processor by the manipulation signal. The term is indefinite because the specification does not clearly redefine the term, nor does there appear to be any reason as to why the processor would be in a “sleep” state from which to wake up from.  In the interest of compact prosecution, the Examiner will interpret this as “the manipulation signal activates the processing portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato, (US 2019/011155)

Regarding claim 1, Kato discloses:  An operation mode switching device (Fig. 1, operation panel 20) comprising: 

a rotatable driving unit (Fig. 2, motor 30); 

a manipulation signal (there exists several “signals” that can meet the claim limitation.  These include the; [0061], “rotation sensing signal”, [0068], “current sensing signal”, [0076], “a pulse width modulation (PWM) signal: [0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”, [0081], “control signal for driving the motor 30. For example, see the PWM Duty Table in FIG. 4B”, [0125] “In S120, then, based on an input signal from the main switch 10A”); 

an operation for switching operation mode ([0053] “In the operation panel 20, provided as one example of a first setters of the present disclosure are a hammering switch 22 and a special switch 26, which are switches for selectively setting the mode of the driver 1 out of preliminarily set eight types of the mode (four hammer modes and four special modes). Also, in the operation panel 20, provided is a light switch 24 used for lighting up or turning off the LEDs of the lights 16.”); and 

a processing portion ([0123], “the CPU included in the control circuit 80”) electrically connected to the driving unit of a main body (see Fig. 2 for a circuit schematic), the processing portion being capable of receiving the manipulation signal to drive the driving unit (in this instance, the manipulation signal is best represented by the trigger pull.  This function is shown in the charts of Figures 4a and 4b), and after an operation for switching operation mode formed by a change in the manipulation signal being received within a time interval, the processing portion determining that the operation for switching operation mode being an operation mode switching request, and the processing portion switching an operation mode of the driving unit (see Figs. 4a and 4b).

Regarding claim 2, Kato further discloses: the manipulation signal  (there exists several “signals” that can meet the claim limitation.  These include the; [0061], “rotation sensing signal”, [0068], “current sensing signal”, [0076], “a pulse width modulation (PWM) signal: [0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”, [0081], “control signal for driving the motor 30. For example, see the PWM Duty Table in FIG. 4B”, [0125] “In S120, then, based on an input signal from the main switch 10A”) comprises a driving manipulation signal and/or a direction manipulation signal, and the driving manipulation signal and/or the direction manipulation signal of the manipulation signal can be triggered regularly within the time interval to form the operation for switching operation mode  (see Figs. 4a and 4b).

Regarding claim 3, Kato further discloses: the manipulation signal (there exists several “signals” that can meet the claim limitation.  These include the; [0061], “rotation sensing signal”, [0068], “current sensing signal”, [0076], “a pulse width modulation (PWM) signal: [0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”, [0081], “control signal for driving the motor 30. For example, see the PWM Duty Table in FIG. 4B”, [0125] “In S120, then, based on an input signal from the main switch 10A”) comprises a first manipulation signal (Trigger pressure) and a second manipulation signal ([0050] “In the grip 4, provided on a rear side of the mode-change switch 14 is a forward/reverse changeover switch 12. The forward/reverse changeover switch 12 is a switch for switching a rotational direction of the motor 30 between a forward direction that is a screw-tightening direction, and a reverse direction.”), both the first manipulation signal and the second manipulation signal are respectively capable of making the driving unit to rotate, and the first manipulation signal and the second manipulation signal drive the driving unit to rotate in different directions; triggering the first manipulation signal and/or the second manipulation signal regularly within the time interval is capable of forming the operation for switching operation mode (Figures 4-11 provide visual depictions of the signals and modal operations of the device).

Regarding claim 4 Kato further discloses: after the processing portion determines that there is an operation mode switching request, a confirmation signal is simultaneously generated ([0037] “FIG. 11 is a flowchart showing a switch manipulation confirmation process.”).

Regarding claim 5, Kato further discloses: the time interval is 1 second or 2 seconds (Paragraphs [0130-0140 discuss the control circuit counting time for the purpose of controlling the device.  This is summed up in [0140], “To briefly summarize, in the confirmation process of S140, S150, and S160, when the target switch is operated and changes to the ON state, the ON time is counted and based on such a counted time, whether the switch is long-pushed is determined. Further, when the long push determination flag is not turned on and the switch changes to the OFF state, after a specified time passes with the switch in the OFF state, the short-pushed determination flag is set.”.  The Examiner notes that while specific times are not discussed, the programmer of the device is able to determine the appropriate time intervals as needed.  One having ordinary skill in the art would clearly see that the “specified time” can encompass 1 or 2 seconds as desired).

Regarding claim 6, Kato further discloses: he manipulation signal is capable of waking up the processing portion (This function can be seen in Figure 9.  After item S120, “trigger manipulation”, the “YES” path and the subsequent actions (S130-S134) represent the “waking up” of the processor).

Regarding claim 7, Kato further discloses: the operation mode comprises at least one constant torque (pre-lock) mode and one maximum torque output mode.

Regarding claim 8, Kato further discloses: the operation mode comprises at least one high torque mode and one low torque mode  (Paragraph [0086-0121] describe the modes in extreme detail).

Regarding claim 9, Kato further discloses: the operation mode comprises at least one high rotation speed mode and one low rotation speed mode (Paragraph [0086-0121] describe the modes in extreme detail).

Regarding claim 10, Kato further discloses: An operation mode switching device  (Fig. 1, operation panel 20) of an electric tool (Fig. 1, rechargeable impact driver 1) comprising: 

a main body (Fig. 1, main body housing 5) mounted with a rotatable motor (Fig. 2, motor 30); 

a manipulation unit capable of triggering to generate a manipulation signal; 
the manipulation unit ([0022] “Further, the manipulator may include a trigger configured to be pulled by the user”, Fig. 1, trigger 10) being capable of triggering regularly within a time interval to form an operation for switching operation mode  (there exists several “signals” that can meet the claim limitation.  These include the; [0061], “rotation sensing signal”, [0068], “current sensing signal”, [0076], “a pulse width modulation (PWM) signal: [0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”, [0081], “control signal for driving the motor 30. For example, see the PWM Duty Table in FIG. 4B”, [0125] “In S120, then, based on an input signal from the main switch 10A”); and 

a control unit having a microprocessor  ([0123], “the CPU included in the control circuit 80”) and a switch element [0053] “In the operation panel 20, provided as one example of a first setters of the present disclosure are a hammering switch 22 and a special switch 26, which are switches for selectively setting the mode of the driver 1 out of preliminarily set eight types of the mode (four hammer modes and four special modes). Also in the operation panel 20, provided is a light switch 24 used for lighting up or turning off the LEDs of the lights 16.”) , the control unit being electrically connected to the motor of the main body and the manipulation unit  (see Fig. 2 for a circuit schematic), the control unit being capable of receiving the manipulation signal of the manipulation unit  ([0037] “FIG. 11 is a flowchart showing a switch manipulation confirmation process.”), the microprocessor controlling the switch element according to the manipulation signal so that the switch element being capable of driving the motor to operate and changing a direction of operation  ([0050] “In the grip 4, provided on a rear side of the mode-change switch 14 is a forward/reverse changeover switch 12. The forward/reverse changeover switch 12 is a switch for switching a rotational direction of the motor 30 between a forward direction that is a screw-tightening direction, and a reverse direction.”); after the microprocessor receiving the operation for switching operation mode of the manipulation unit  (Paragraph [0086-0121] describe the modes in extreme detail)(Fig. 4a-4b show a graphic representation of modes Low, Medium, High, Maximum and Bolt), the microprocessor determining that the operation for switching operation mode being an operation mode switching request  (see Figs. 4a and 4b), the microprocessor being capable of switching an operation mode, and controlling the switch element to change an operation mode of the motor (Figures 4-11 provide visual depictions of the signals and modal operations of the device.  Any claim limitation discussed above can be found in the cited dialogue and seen in a visual representation by Figures 4-11 ).

Regarding claim 11, Kato further discloses: the manipulation unit ([0022] “Further, the manipulator may include a trigger configured to be pulled by the user”, Fig. 1, trigger 10) is a trigger and/or a reversing member  ([0050] “In the grip 4, provided on a rear side of the mode-change switch 14 is a forward/reverse changeover switch 12. The forward/reverse changeover switch 12 is a switch for switching a rotational direction of the motor 30 between a forward direction that is a screw-tightening direction, and a reverse direction.”), and the trigger and/or the reversing member of the manipulation unit are/is capable of triggering regularly within the time interval to form the operation for switching operation mode  (This function can be seen in Figure 9.  After item S120, “trigger manipulation”, the “YES” path and the subsequent actions (S130-S134)).


Regarding claim 12, Kato further discloses: a manipulation signal (there exists several “signals” that can meet the claim limitation.  These include the; [0061], “rotation sensing signal”, [0068], “current sensing signal”, [0076], “a pulse width modulation (PWM) signal: [0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”, [0081], “control signal for driving the motor 30. For example, see the PWM Duty Table in FIG. 4B”, [0125] “In S120, then, based on an input signal from the main switch 10A”) of the trigger  is capable of driving the motor to rotate ([0079], “the manipulating amount of the trigger 10 based on an input signal from the manipulating amount sensor 10B”); and the operation for switching operation mode of the trigger is formed by pressing the trigger and releasing the trigger at least once (see Figs. 4a and 4b).

Regarding claim 13, Kato further discloses: a manipulation signal of the reversing member is capable of controlling a rotation direction of the motor  ([0050] “In the grip 4, provided on a rear side of the mode-change switch 14 is a forward/reverse changeover switch 12. The forward/reverse changeover switch 12 is a switch for switching a rotational direction of the motor 30 between a forward direction that is a screw-tightening direction, and a reverse direction.”); the operation for switching operation mode formed by the reversing member is to operate the reversing member to perform an action of switching from an original rotation direction position to another rotation direction position and then switching back to the original rotation direction position at least once  ([0050] “In the grip 4, provided on a rear side of the mode-change switch 14 is a forward/reverse changeover switch 12. The forward/reverse changeover switch 12 is a switch for switching a rotational direction of the motor 30 between a forward direction that is a screw-tightening direction, and a reverse direction.”).

Regarding claim 14, Kato further discloses: a manipulation signal of the trigger is capable of driving the motor to rotate (This function can be seen in Figure 9.  After item S120, “trigger manipulation”, the “YES” path and the subsequent actions (S130-S134)); a manipulation signal of the reversing member is capable of controlling a rotation direction of the motor ([0050]); and combined regular triggerings of the trigger and the reversing member form the operation for switching operation mode (see Figs 4-11).

Regarding claim 15, Kato further discloses: the manipulation unit is a two-way trigger ([0048] “Provided in the trigger 10 are a main switch 10A (see FIG. 2) and a manipulating amount sensor 10B (see FIG. 2). While the trigger 10 is being pulled, the main switch 10A is in an ON state The manipulating amount sensor 10B includes a variable resistor where a resistance value changes according to a pulling amount of the trigger 10, and senses the pulling amount of the trigger 10 (in other words, a manipulating amount).”), the two-way trigger has trigger positions in different directions (“[0049] Further, on an upper side of the trigger 10 (on an upper end side of the grip 4) is a mode-change switch 14 as one example of a second setter of the present disclosure. The mode-change switch 14 is a switch for changing a mode of the driver 1 to a desired mode according to a manipulation made in the switch, and may act as a toggle switch, toggling between two modes.”), different trigger positions are capable of driving the motor to rotate in different directions, and the two-way trigger is capable of triggering regularly to form the operation for switching operation mode ([0048-0049]).

Regarding claim 16, Kato further discloses: the microprocessor generates a confirmation signal for a confirmation unit after receiving an operation mode switching request ([0037] “FIG. 11 is a flowchart showing a switch manipulation confirmation process.”) ([0051], “The lights 16 light up their LEDs when a signal following the manipulation made in the mode-change switch 14 is input to a control circuit 80 (see FIG. 2) so as to notify the user that the mode-change switch 14 is manipulated. That is, the lights 16 also serve as one example of a second notifiers (as a notifier for the second setter).”).

Regarding claim 17, Kato further discloses: the confirmation unit is a light-emitting device ([0037] “FIG. 11 is a flowchart showing a switch manipulation confirmation process.”), ([0051], “The lights 16 light up their LEDs when a signal following the manipulation made in the mode-change switch 14 is input to a control circuit 80 (see FIG. 2) so as to notify the user that the mode-change switch 14 is manipulated. That is, the lights 16 also serve as one example of a second notifiers (as a notifier for the second setter).”).
 
Regarding claim 18, Kato further discloses: the operation mode is to control the switch element to change an operating torque of the motor  (Paragraph [0086-0121] describe the modes in extreme detail).

Regarding claim 19, Kato further discloses: the operation mode is to control the switch element to change an operating rotation speed range of the motor  (Paragraph [0086-0121] describe the modes in extreme detail).
                                                  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art provides detailed disclosure of a numerosity of the elements claimed in the current application - US-20200331139, US-20210039231, US-20200260644, US-20190111551, US-20190047131, US-20180222022, US-20130233584, US-20190047132,  US-6536536.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731